DETAILED ACTION

The Amendment and Petition for Time Extension filed by Applicant on 03/12/02 has been entered.

Claim 28 has been canceled.

New claim 43 has been added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 03/12/02 have been fully considered and they are found persuasive.

The rejection of claims 2 and 6-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/137757 A1 (hereinafter “’757”). ‘757 teaches a polyolefin composition comprising a cross-linkable polyolefin with silane groups, a silanol condensation catalyst (Bronstead acid) and a silicon containing compound (i.e., hexadecyl trimethoxy silane). See ‘757, Abstract; page 3, line 8 through page 4, line 11; page 6, lines 21-22; page 7, lines 3-23; page 9, lines 24-25; page 11, lines 2 through page 12, line 16. ‘757 further teaches the use of an antioxidant added to the polyolefin composition. See ‘757, Table 1. The present invention differs from ‘757 in that the present invention requires a polar co-momoner (i.e., methyl acrylate).

The basic requirements of prima facie case of obvious are: (1) there must be some suggestion or motivation, either in the reference themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) there must be a reasonable expectation of success; (3) the prior art reference (or references when combined) must teach or suggest all the claim limitations.  See MPEP 2143. Although ‘757 does not disclose in the working examples a comonomer (i.e., methyl acrylate), based on the specification as a whole a polymer chemist of ordinary skill in the art would be motivated to modify ‘757 by preparing a terpolymer by introducing a comonomer (i.e., methyl acrylate) content of 1 to 30 wt. %. See ‘757, page 13, lines 6-12. Such modification would be obvious because one would have a reasonable expectation of success that the introduction of a co-monomer into the polyolefin composition as taught by ‘757 are similarly useful and applicable to said polyolefin composition.

Although ‘757 does not disclose all the characteristics and properties (e.g., compression set, MFR2, and Shore A values) of the claimed polyolefin composition, based on the substantially identical process using substantially cross-linkable polyolefin, co-monomer, silane group, cross-linking catalysts and silicon containing compound, the Examiner has a reasonable basis to believe that the properties claimed in the present invention is inherent in the polyolefin composition disclosed by ‘757. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  See In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995). Therefore, claims 1-11 and 14 are deem as being unpatentable over ‘757.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh